      9:19-cv-01378-JMC        Date Filed 09/03/20      Entry Number 19       Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                BEAUFORT DIVISION

Jessica Barbara Morris,                )
                                       )
                                       )            Civil Action No.: 9:19-cv-01378-JMC
                      Plaintiff,       )
                                       )
       v.                              )                           ORDER
                                       )
                                       )
Andrew M. Saul, Commissioner of Social )
Security Administration,               )
                                       )
                      Defendant.       )
____________________________________)

       This matter is before the court for review of the Magistrate Judge’s Report and

Recommendation (“Report”) filed on May 21, 2020. (ECF No. 15.) The Report addresses Plaintiff

Jessica Barbara Morris’ (“Plaintiff”) claim for Disability Insurance Benefits (“DIB”). (Id. at 1.)

The Report recommends that the court affirm the decision of the Commissioner of Social Security

Administration (“the Commissioner”). (Id. at 31.) For the reasons stated herein, the court

ACCEPTS the Report and AFFIRMS the decision of the Commissioner.

                    I. FACTUAL AND PROCEDURAL BACKGROUND

       The Report sets forth the relevant facts and legal standards, which this court incorporates

herein without a full recitation. (Id. at 1-12.) As brief background, the Administrative Law Judge

(“ALJ”) determined Plaintiff was not disabled for purposes of the Social Security Act (“the Act”)

and denied Plaintiff’s claim for DIB. (ECF No. 9-2 at 26.) Although the ALJ found Plaintiff had

the severe impairments of major depressive disorder with anxiety, degenerative joint disease in

both knees, carpal tunnel syndrome, rheumatoid arthritis, fibromyalgia, Sjorgren’s syndrome,

diabetes mellitus, cervical degenerative disc disease with radiculopathy, lumbar degenerative disc



                                                1
      9:19-cv-01378-JMC          Date Filed 09/03/20       Entry Number 19         Page 2 of 7




disease, obesity, and irritable bowel syndrome (Id. at 18), the ALJ nonetheless concluded Plaintiff

had the residual functional capacity (“RFC”) to perform sedentary work with additional

restrictions (Id. at 20). In doing so, the ALJ assigned partial weight to treating specialist Dr. Robert

Boyd (Id. at 23) and treating physician Dr. Conigliaro Jones (Id. at 24). The ALJ further found

Plaintiff could complete past relevant work as an accounting clerk. (Id. at 25.)

       Thereafter the Appeals Council (“the Council”) denied Plaintiff’s request for review. (Id.

at 2.) Thus, the ALJ’s decision became the final decision of the Commissioner. (Id.) See also

Meyer v. Astrue, 662 F.3d 700, 704 (4th Cir. 2011) (stating an ALJ’s decision was the final decision

of the Commissioner when the Council denied a request for review); Higginbotham v. Barnhart,

405 F.3d 332, 336 (5th Cir. 2005) (holding the Commissioner’s “final decision” includes when the

Council denies a request for review). Plaintiff filed the instant action on May 10, 2019. (ECF No.

1.)

       Subsequently, the Magistrate Judge issued the Report finding the ALJ’s decision was

supported by substantial evidence and suggesting this case be affirmed. (ECF No. 15 at 31.)

Specifically, the Magistrate Judge found the ALJ properly formulated the RFC by adequately

explaining “the medical and nonmedical evidence leading to his conclusion that Plaintiff” could

perform sedentary work. (Id. at 15.) The Magistrate Judge further reasoned that opinion evidence

was properly weighed, as Dr. Boyd’s opinions were not adequately supported by the record (Id. at

21) and Dr. Jones’ opinions conflicted with the overall record (Id. at 22-24). Lastly, the Magistrate

Judge observed the ALJ satisfied the pertinent requirements when finding Plaintiff could perform

past relevant work. (Id. at 25-31.)

       On May 21, 2020, the parties were apprised of their opportunity to file specific objections

to the Report. (Id. at 32.) Plaintiff thereafter offered a host of timely objections to the Report,



                                                   2
      9:19-cv-01378-JMC          Date Filed 09/03/20      Entry Number 19         Page 3 of 7




including allegations that the ALJ improperly assessed opinion evidence, formulated the RFC, and

found Plaintiff could perform past relevant work. (ECF No. 16.) In response to Plaintiff’s

objections, the Commissioner asks the court to adopt the Report because the ALJ’s decisions were

supported by substantial evidence. (ECF No. 17.) The Commissioner further notes that many of

Plaintiff’s objections simply rehash prior arguments considered by the Magistrate Judge. (Id.)

                                    II. STANDARD OF REVIEW

       The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge only makes a

recommendation to this court, and the recommendation has no presumptive weight. See Mathews

v. Weber, 423 U.S. 261, 270-71 (1976). The responsibility to make a final determination remains

with the court. Id. at 271. As such, the court is charged with making de novo determinations of

those portions of the Report and Recommendation to which specific objections are made. See 28

U.S.C. § 636(b)(1); see also FED. R. CIV. P. 72(b)(3). In the absence of specific objections to the

Magistrate Judge’s Report, the court is not required to give any explanation for adopting the

Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a timely

filed objection, a district court need not conduct a de novo review, but instead must only satisfy

itself that there is no clear error on the face of the record in order to accept the recommendation.”

Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting FED. R. CIV.

P. 72 advisory committee’s note). Thus, the court may accept, reject, or modify, in whole or in

part, the Magistrate Judge’s recommendation or recommit the matter with instructions. Id.

       The Act provides that “[t]he findings of the Commissioner of Social Security as to any fact,

if supported by substantial evidence, shall be conclusive . . . .” 42 U.S.C. § 405(g). While the court

is free to conduct a de novo review of the Report, the court’s review of the Commissioner’s final



                                                  3
      9:19-cv-01378-JMC         Date Filed 09/03/20      Entry Number 19        Page 4 of 7




decision is “limited to determining whether the findings are supported by substantial evidence and

whether the correct law was applied.” Walls v. Barnhart, 296 F.3d 287, 290 (4th Cir. 2002) (citing

Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990); Preston v. Heckler, 769 F.2d 988, 990 (4th

Cir. 1985)). “Substantial evidence has been defined innumerable times as more than a scintilla, but

less than a preponderance.” Thomas v. Celebrezze, 331 F.2d 541, 543 (4th Cir. 1964). When

assessing whether the ALJ possessed substantial evidence, the court may not “re-weigh conflicting

evidence, make credibility determinations, or substitute [its] judgment for that of the

[Commissioner].” Mastro v. Apfel, 270 F.3d 171, 176 (4th Cir. 2001) (quoting Craig v. Chater, 76

F.3d 585, 589 (4th Cir. 1996)). As such, the court is tasked with a “specific and narrow” review

under the Act. Blalock v. Richardson, 483 F.2d 773, 775 (4th Cir. 1972).

                                         III. DISCUSSION

        Plaintiff contends the Report (1) “fail[ed] to address the special conditions or subsidized

 work” arguments; (2) did not address the correct relevant time period; (3) skipped a “function-

 by-function evaluation of past relevant work”; (4) improperly weighed opinion evidence; (5)

 erroneously upheld an improper RFC; (6) essentially rationalized post hoc the ALJ’s review of

 “intermittent capacity”; (7) misapplied the treating physician rule; and (8) misinterpreted the

 substantial evidence standard. (ECF No. 16 at 1.) The Commissioner counters that many of

 Plaintiff’s objections are simply rehashed arguments previously considered and addressed by

 the Magistrate Judge. (ECF No. 17 at 1.)

         “The purpose of magistrate review is to conserve judicial resources.” Nichols v. Colvin,

 100 F. Supp. 3d 487, 497 (E.D. Va. 2015). Generally, a party’s objection to a magistrate judge’s

 report must be “specific and particularized” in order to facilitate review by a district court.

 United States v. Midgette, 478 F.3d 616, 621 (4th Cir. 2007). “An ‘objection’ that does nothing



                                                 4
         9:19-cv-01378-JMC         Date Filed 09/03/20       Entry Number 19         Page 5 of 7




    more than state a disagreement with a magistrate’s suggested resolution, or simply summarizes

    what has been presented before, is not an ‘objection’ as that term is used in this context.” Aldrich

    v. Bock, 327 F. Supp. 2d 743, 747 (E.D. Mich. 2004). Thus, a de novo review is unnecessary

    for a district court to undertake when a party seeks to rehash general arguments that were already

    addressed in a magistrate judge’s report. See Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir.

    1982); Christy S. o/b/o A.S. v. Saul, No. 7:18-CV-00191, 2019 WL 4306978, at *1 (W.D. Va.

    Sept. 11, 2019) (restating arguments “does not constitute an objection for the purposes of district

    court review”) (citation and internal marks omitted).

          As an initial matter, Plaintiff’s objection that the Magistrate Judge did not address the

correct relevant time period is without merit. (ECF No. 16 at 6.) The ALJ properly determined

Plaintiff’s RFC during the relevant period, examined Plaintiff’s work experience prior to her

alleged disability onset date, and then found she could perform past relevant work. (ECF No. 9-

2 at 20, 25-26.) The Magistrate Judge thereafter properly reviewed and analyzed the ALJ’s

reasoning. (ECF No. 15 at 12-31.)

          Here, the court concludes Plaintiff’s remaining objections restate arguments that are

adequately addressed by the Report.1 (See ECF No. 15 at 14-31.) Moreover, Plaintiff’s objections

substantively mirror the arguments raised in her prior briefing, including “failing to address the

special conditions or subsidized work” arguments2 (compare ECF Nos. 11 at 7-10; 13 at 2-7 with

ECF No. 16 at 3-6); omitting a “function-by-function evaluation of past relevant work” (compare


1
  The court has reviewed the whole record, including Plaintiff’s brief (ECF No. 11), Plaintiff’s
objections (ECF No. 16), and the Report (ECF No. 15).
2
  Plaintiff’s claim that the ALJ and Magistrate Judge “ignored . . . [P]laintiff’s subsidized earnings
argument, and just assumed that the amount of pay decided the case” is without merit. (ECF No.
16 at 6.) Rather than ignoring the claim, both the ALJ and Magistrate Judge addressed the argument
and found it to be inconsequential. (ECF Nos. 9-2 at 26; 15 at 28-29.) See Christy S. o/b/o A.S.,
2019 WL 4306978, at *1 (restating arguments “does not constitute an objection for the purposes
of district court review”) (citation and internal marks omitted).
                                                     5
      9:19-cv-01378-JMC          Date Filed 09/03/20       Entry Number 19      Page 6 of 7




ECF Nos. 11 at 10-11; 13 at 13-15 with ECF No. 16 at 7-10); improperly weighing opinion

evidence (compare ECF Nos. 11 at 11-16; 13 at 8-11 with ECF No. 16 at 10-11); erroneously

upholding an improper RFC (compare ECF Nos. 11 at 18-22; 13 at 7-8 with ECF No. 16 at 11-

13); essentially rationalizing post hoc the ALJ’s review of “intermittent incapacity” (compare

ECF Nos. 11 at 16-18; 13 at 11-13 with ECF No. 16 at 13-14); misapplying the treating physician

rule (compare ECF Nos. 11 at 11-16; 13 at 8-11 with ECF No. 16 at 10-11, 16-19); and

misinterpreting the substantial evidence standard (compare ECF No. 13 at 1 with ECF No. 16 at

19). Indeed, Plaintiff’s objections explicitly refer to substantially similar arguments made in her

prior briefing at least three times. (ECF No. 16 at 3, 7, 13.)

         A de novo review is thus unnecessary because Plaintiff has “failed to guide the [c]ourt

 towards specific issues needing resolution . . . .” Nichols, 100 F. Supp. 3d at 498 (holding that

 a claimant failed to raise specific objections when he repeated arguments raised in his initial

 brief). The court declines to hear Plaintiff’s reused arguments. Orpiano, 687 F.2d at 47. The

 court finds the Report adequately addresses Plaintiff’s objections, is well-reasoned, and

 properly analyzes the rehashed issues from Plaintiff. See Fray v. Berryhill, No. 6:16-2916-TMC,

 2018 WL 1224687, at *5 (D.S.C. Mar. 9, 2018) (adopting a Magistrate Judge’s report in which

 the court concurred “with both the reasoning and the result”). Therefore, the court adopts the

 Report herein. Plaintiff’s objections are overruled.




                                                  6
     9:19-cv-01378-JMC        Date Filed 09/03/20     Entry Number 19       Page 7 of 7




                                      IV. CONCLUSION

       After a thorough review of the Report and the record in this case, the court ACCEPTS the

Magistrate Judge’s Report and Recommendation (ECF No. 15) and incorporates it herein.

Therefore, the court AFFIRMS the decision of the Commissioner of Social Security

Administration.

       IT IS SO ORDERED.




                                                  United States District Judge
September 3, 2020
Columbia, South Carolina




                                              7
